

PULTEGROUP, INC.

2013 STOCK INCENTIVE PLAN


I.
INTRODUCTION

1.1    Purposes. The purposes of the PulteGroup, Inc. 2013 Stock Incentive Plan
(this “Plan”) are (i) to align the interests of the Company’s shareholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining officers, other employees,
Non-Employee Directors, consultants, independent contractors and agents and
(iii) to motivate such persons to act in the long‑term best interests of the
Company and its shareholders.
1.2    Certain Definitions.
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall have the meaning set forth in Section 5.8(b).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee designated by the Board or a subcommittee
thereof, consisting of two or more members of the Board, each of whom may be (i)
a “Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange
Act, (ii) an “outside director” within the meaning of Section 162(m) of the Code
and (iii) “independent” within the meaning of the rules of The New York Stock
Exchange or, if the Common Shares are not listed on The New York Stock Exchange,
within the meaning of the rules of the principal stock exchange on which the
Common Shares are then traded.
“Common Share” shall mean a common share, par value $0.01, of the Company, and
all rights appurtenant thereto.
“Company” shall mean PulteGroup, Inc., a Michigan corporation, or any successor
thereto.
“Corporate Transaction” shall have the meaning set forth in Section 5.8(b).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the average of the high and low transaction
prices of a Common Share as reported on The New York Stock Exchange on the date
as of which such value is being determined or, if the Common Shares are not
listed on The New York Stock Exchange, the average of the high and low
transaction prices of a Common Share on the principal national stock exchange on
which the Common Shares are traded on the date as of which such value is being
determined or, if there shall be no reported transactions for such date, on the
next preceding date for which transactions were reported; provided, however,
that if the Common Shares are not listed on a national stock exchange or if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate and
in compliance with Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, Common Shares (which may be Restricted Stock) with an aggregate value
equal to the excess of the Fair Market Value of one Common Share on the date of
exercise over the base price of such SAR, multiplied by the number of such SARs
which are exercised.
“Incentive Stock Option” shall mean an option to purchase Common Shares that
meets the requirements of Section 422 of the Code, or any successor provision,
which is intended by the Committee to constitute an Incentive Stock Option.
“Incumbent Board” shall have the meaning set forth in Section 5.8(b).
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase Common Shares which
is not an Incentive Stock Option.
“Outstanding Common Shares” shall have the meaning set forth in Section 5.8(b).
“Outstanding Voting Securities” shall have the meaning set forth in Section
5.8(b).
“Performance Award” shall mean a right to receive an amount of cash, Common
Shares, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the Common Shares subject to such award, or, in the case of a Restricted Stock
Unit Award or Performance Award, to the holder’s receipt of the Common Shares
subject to such award or of payment with respect to such award. To the extent
necessary for an award to be qualified performance-based compensation under
Section 162(m) of the Code and the regulations thereunder, such criteria and
objectives shall be one or more of the following corporate-wide or subsidiary,
division, operating unit or individual measures: earnings; earnings per share;
earnings before interest and taxes (“EBIT”); earnings before interest, taxes,
depreciation and amortization (“EBITDA”); financial return ratios; return on
equity; return on assets; return on invested capital; total shareholder return;
net income; pre-tax income; operating income; revenues; profit margin; cash
flow(s); expense management; economic profit; customer satisfaction; mortgage
capture rates; productivity (e.g., asset turns); efficiency; employee retention;
succession management; management of service and warranty costs; management of
the cost of insurance claims; achievement of energy performance goals;
measurable marketing effectiveness; or achievement of diversity goals. Each such
goal may be expressed on an absolute or relative basis, may include comparisons
based on current internal targets, the past performance of the Company
(including the performance of one or more Subsidiaries, divisions or operating
units) or the past or current performance of other companies (or a combination
of such past and current performance) and may include or exclude objectively
determinable components of any performance goal, including, without limitation,
special charges such as restructuring or impairment charges, gains on land sales
below original basis, non-cash amortization, or tax refunds or payments. In the
case of earnings-based measures, in addition to the ratios specifically
enumerated above, performance goals may include comparisons relating to capital
(including, but not limited to, the cost of capital), shareholders’ equity,
shares outstanding, assets or net assets, or any combination thereof. The
applicable performance measures may be applied on a pre- or post-tax basis. In
the sole discretion of the Committee, unless such action would cause a grant to
a covered employee to fail to qualify as qualified performance-based
compensation under Section 162(m) of the Code, the Committee may amend or adjust
the Performance Measures or other terms and conditions of an outstanding award
in recognition of unusual, nonrecurring or one-time events affecting the Company
or its financial statements or changes in law or accounting principles.
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Person” shall have the meaning set forth in Section 5.8(b).
“Prior Plan” shall mean the PulteGroup, Inc. 2004 Stock Incentive Plan and each
other plan previously maintained by the Company under which equity awards remain
outstanding as of the effective date of this Plan.
“Restricted Stock” shall mean Common Shares which are subject to a Restriction
Period and which may, in addition thereto, be subject to the attainment of
specified Performance Measures within a specified Performance Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one Common Share or, in
lieu thereof, the Fair Market Value of such Common Share in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Shares subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.
“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Unrestricted Stock Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, Common Shares (which may be Restricted Stock) with an aggregate value
equal to the excess of the Fair Market Value of one Common Share on the date of
exercise over the base price of such SAR, multiplied by the number of Common
Shares subject to such option, or portion thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
“Unrestricted Stock” shall mean Common Shares which are not subject to a
Restriction Period or Performance Measures.
“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase Common Shares in the form of Incentive Stock
Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem SARs or
Free‑Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Unrestricted Stock; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of Common Shares, the
number of SARs, the number of Restricted Stock Units, the dollar value subject
to a Performance Award, the purchase price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award. The Committee may, in its sole discretion
and for any reason at any time, unless such action would cause a grant to a
covered employee to fail to qualify under Section 162(m) of the Code and
regulations thereunder as qualified performance-based compensation, take action
such that (i) any or all outstanding options and SARs shall become exercisable
in part or in full, (ii) all or a portion of the Restriction Period applicable
to any outstanding Restricted Stock or Restricted Stock Units shall lapse, (iii)
all or a portion of the Performance Period applicable to any outstanding
Restricted Stock, Restricted Stock Units or Performance Awards shall lapse and
(iv) the Performance Measures (if any) applicable to any outstanding award shall
be deemed to be satisfied at the target or any other level. The Committee shall,
subject to the terms of this Plan, interpret this Plan and the application
thereof, establish rules and regulations it deems necessary or desirable for the
administration of this Plan and may impose, incidental to the grant of an award,
conditions with respect to the award, such as limiting competitive employment or
other activities. All such interpretations, rules, regulations and conditions
shall be conclusive and binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the President and Chief Executive
Officer or such other executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the President and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the President and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.
No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
President and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Articles of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, consultants, independent contractors,
agents and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as provided otherwise in an Agreement, for
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a Non-Employee Director, consultant, independent contractor or agent. The
Committee shall determine, in its sole discretion, the extent to which a
participant shall be considered employed during any periods during which such
participant is on a leave of absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 20,000,000 Common Shares shall
initially be available for all awards under this Plan (reduced by the number of
Common Shares subject to awards granted under the Prior Plan after December 31,
2012). Subject to adjustment as provided in Section 5.7, no more than 20,000,000
Common Shares in the aggregate may be issued under the Plan in connection with
Incentive Stock Options. The number of Common Shares that remain available for
future grants under the Plan shall be reduced by the sum of the aggregate number
of Common Shares which become subject to outstanding options, outstanding
Free-Standing SARs, outstanding Stock Awards and outstanding Performance Awards
denominated in Common Shares.
To the extent that Common Shares subject to an outstanding option, SAR, Stock
Award or Performance Award granted under the Plan or the Prior Plan are not
issued or delivered by reason of (i) the expiration, termination, cancellation
or forfeiture of such award (excluding shares subject to an option cancelled
upon settlement in shares of a related Tandem SAR or shares subject to a Tandem
SAR cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such Common Shares shall again be available under this Plan;
provided, however, that Common Shares subject to an award under this Plan shall
not again be available for issuance under this Plan if such shares are (x)
shares that were subject to an option or an SAR and were not issued or delivered
upon the net settlement or net exercise of such option or SAR, (y) shares
delivered to or withheld by the Company to pay the purchase price or the
withholding taxes related to an outstanding option or SAR or (z) shares
repurchased by the Company on the open market with the proceeds of an option
exercise. Shares delivered to or withheld by the Company to pay the withholding
taxes for Stock Awards or Performance Awards shall again be available for
issuance under this Plan.
The number of Common Shares available for awards under this Plan shall not be
reduced by (i) the number of Common Shares subject to Substitute Awards or (ii)
available shares under a shareholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to awards
granted under this Plan (subject to applicable stock exchange requirements).
Common Shares to be delivered under this Plan shall be made available from
authorized and unissued Common Shares, or authorized and issued Common Shares
reacquired and held as treasury shares or otherwise or a combination thereof.
1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of Common Shares with respect to
which options or SARs, or a combination thereof, may be granted during any
fiscal year of the Company to any person shall be 1,000,000, subject to
adjustment as provided in Section 5.7, (ii) the maximum number of Common Shares
with respect to which Stock Awards subject to Performance Measures or
Performance Awards denominated in Common Shares that may be earned by any person
for each 12-month period during a Performance Period shall be 500,000, subject
to adjustment as provided in Section 5.7, and (iii) the maximum amount that may
be earned by any person for each 12-month period during a Performance Period
with respect to Performance Awards denominated in cash shall be $15 million. The
aggregate grant date fair value of Common Shares that may be granted during any
fiscal year of the Company to any Non-Employee Director shall not exceed
$300,000. For purposes of applying the per person limits of this Section 1.6,
notwithstanding Section 1.5, in the case of an option or an SAR that is
cancelled, the number of shares underlying the cancelled option or SAR shall
continue to count against the per person limits and, for this purpose, if the
strike price or base amount of a previously granted option or SAR is reduced,
the reduction shall be treated as a cancellation of the previously outstanding
option and SAR and the grant of a new option and SAR.
II.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Stock Options. The Committee may, in its discretion, grant options to
purchase Common Shares to such eligible persons as may be selected by the
Committee. Each option, or portion thereof, that is not an Incentive Stock
Option shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of Common Shares with
respect to which options designated as Incentive Stock Options are exercisable
for the first time by a participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or Subsidiary) exceeds the amount
(currently $100,000) established by the Code, such options shall constitute
Nonqualified Stock Options.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of Common Shares subject
to an option and the purchase price per share purchasable upon exercise of the
option shall be determined by the Committee; provided, however, that the
purchase price per share purchasable upon exercise of an option shall not be
less than 100% of the Fair Market Value of a Common Share on the date of grant
of such option; provided further, that if an Incentive Stock Option shall be
granted to any person who, at the time such option is granted, owns capital
stock possessing more than 10 percent of the total combined voting power of all
classes of capital stock of the Company (or of any parent or Subsidiary) (a “Ten
Percent Holder”), the purchase price per share shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten (10) years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an
option or to the exercisability of all or a portion of an option. The Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole Common
Shares.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole Common Shares to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of Common Shares having a Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) authorizing the Company to withhold
whole Common Shares which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (D) in cash by a broker-dealer acceptable
to the Company to whom the optionee has submitted an irrevocable notice of
exercise or (E) a combination of (A), (B) and (C), in each case to the extent
set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Share which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No Common Shares shall be
issued and no certificate representing Common Shares shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of the related option. The base price of a Free-Standing SAR shall be determined
by the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a Common Share on the date of grant of such SAR
(or, if earlier, the date of grant of the option for which the SAR is exchanged
or substituted).
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than ten (10) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole Common Shares and, in the case of a
Free‑Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.3(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a shareholder of the Company as determined
pursuant to Section 3.3(d). Prior to the exercise of an SAR, the holder of such
SAR shall have no rights as a shareholder of the Company with respect to the
Common Shares subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No Common Shares shall be issued and no
certificate representing Common Shares shall be delivered until any withholding
taxes thereon, as described in Section 5.5, have been paid (or arrangement made
for such payment to the Company’s satisfaction).
2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.
2.4    No Repricing. Subject to Section 5.7, the Committee shall not without the
approval of the shareholders of the Company, (i) reduce the purchase price or
base price of any previously granted option or SAR, (ii) cancel any previously
granted option or SAR in exchange for another option or SAR with a lower
purchase price or base price or (iii) cancel any previously granted option or
SAR in exchange for cash or another award if the purchase price of such option
or the base price of such SAR exceeds the Fair Market Value of a Common Share on
the date of such cancellation, in each case other than in connection with a
Change in Control.    
III.
STOCK AWARDS

3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Restricted Stock Unit Award or Unrestricted Stock Award.
3.2    Terms of Unrestricted Stock Awards. The number of Common Shares subject
to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Restriction Periods or
Performance Measures; provided, however, Unrestricted Stock Awards shall be
limited to (i) awards to Non-Employee Directors, (ii) awards to newly hired
employees, (iii) awards made in lieu of a cash bonus or (iv) awards granted
under this Plan with respect to the number of Common Shares which, in the
aggregate, does not exceed five percent (5%) of the total number of shares
available for awards under this Plan. Upon the grant of an Unrestricted Stock
Award, subject to the Company’s right to require payment of any taxes in
accordance with Section 5.5, a certificate or certificates evidencing ownership
of the requisite number of Common Shares shall be delivered to the holder of
such award or such shares shall be transferred to the holder in book entry form.
3.3    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of Common Shares subject to
a Restricted Stock Award and the Restriction Period, Performance Period (if any)
and Performance Measures (if any) applicable to a Restricted Stock Award shall
be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
Common Shares subject to such award (i) if the holder of such award remains
continuously in the employment of the Company during the specified Restriction
Period and (ii) if specified Performance Measures (if any) are satisfied or met
during a specified Performance Period, and for the forfeiture of the Common
Shares subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the Common Shares represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the Common Shares
subject to the Restricted Stock Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Restriction Period (and the
satisfaction or attainment of applicable Performance Measures), subject to the
Company’s right to require payment of any taxes in accordance with Section 5.5,
the restrictions shall be removed from the requisite number of any Common Shares
that are held in book entry form, and all certificates evidencing ownership of
the requisite number of Common Shares shall be delivered to the holder of such
award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a shareholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Shares; provided,
however, that (i) a distribution with respect to Common Shares, other than a
regular cash dividend, and (ii) a regular cash dividend with respect to Common
Shares that are subject to performance-based vesting conditions, in each case,
shall be deposited with the Company and shall be subject to the same
restrictions as the Common Shares with respect to which such distribution was
made.
3.4    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of Common Shares subject to
a Restricted Stock Unit Award and the Restriction Period, Performance Period (if
any) and Performance Measures (if any) applicable to a Restricted Stock Unit
Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the Common Shares
subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in Common Shares or cash or a combination thereof and (ii) whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, and, if determined by the Committee, interest on, or the
deemed reinvestment of, any deferred dividend equivalents, with respect to the
number of Common Shares subject to such award. Any dividend equivalents with
respect to Restricted Stock Units that are subject to performance-based vesting
conditions shall be subject to the same restrictions as such Restricted Stock
Units. Prior to the settlement of a Restricted Stock Unit Award, the holder of
such award shall have no rights as a shareholder of the Company with respect to
the Common Shares subject to such award. The Agreement relating to a Restricted
Stock Unit Award shall also specify a time and form of payment that qualifies
the Award as either exempt from or in compliance with Section 409A of the Code.
3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
IV.
PERFORMANCE AWARDS

4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(e)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.
(f)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(g)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in Common
Shares (including shares of Restricted Stock) or cash or a combination thereof.
If a Performance Award is settled in shares of Restricted Stock, such shares of
Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a shareholder of the Company as determined pursuant to
Section 3.3(d). Any dividends or dividend equivalents with respect to a
Performance Award that is subject to performance-based vesting conditions shall
be subject to the same restrictions as such Performance Award. Prior to the
settlement of a Performance Award in Common Shares, including Restricted Stock,
the holder of such award shall have no rights as a shareholder of the Company.
The Agreement relating to a Performance Award shall also specify a time and form
of payment that qualifies the Award as either exempt from or in compliance with
Section 409A of the Code.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.
V.
GENERAL

5.1    Effective Date and Term of Plan. This Plan shall be submitted to the
shareholders of the Company for approval at the Company’s 2013 annual meeting of
shareholders and, if so approved, the Plan shall become effective as of the date
on which the Plan was approved by the Board. This Plan shall terminate as of the
first annual meeting of the Company’s shareholders to occur on or after the
tenth anniversary of its effective date, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination. Awards hereunder may be made at any time prior to
the termination of this Plan. In the event that this Plan is not approved by the
shareholders of the Company, this Plan and any awards hereunder shall be void
and of no force or effect.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s shareholders if (i) shareholder approval is required
by applicable law, rule or regulation, including Section 162(m) and Section 422
of the Code and any rule of The New York Stock Exchange, or any other stock
exchange on which the Common Shares are then traded, or (ii) such amendment
seeks to modify Section 2.4 hereof; provided further, that no amendment may
impair the rights of a holder of an outstanding award without the consent of
such holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.
5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any Common Shares or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole Common Shares which would otherwise be delivered to
a holder, having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with an award (the “Tax
Date”), or withhold an amount of cash which would otherwise be payable to a
holder, in the amount necessary to satisfy any such obligation or (ii) the
holder may satisfy any such obligation by any of the following means: (A) a cash
payment to the Company; (B) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
Common Shares having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation; (C)
authorizing the Company to withhold whole Common Shares which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the Tax Date,
or withhold an amount of cash which would otherwise be payable to a holder,
equal to the amount necessary to satisfy any such obligation; (D) in the case of
the exercise of an option, a cash payment by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B) and (C), in each case to the extent set forth in
the Agreement relating to the award. Common Shares to be delivered or withheld
may not have an aggregate Fair Market Value in excess of the amount determined
by applying the minimum statutory withholding rate. Any fraction of a Common
Share which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the holder.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Common Shares subject to such award upon
any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing Common Shares delivered pursuant to any
award made hereunder bear a legend indicating that the sale, transfer or other
disposition thereof by the holder is prohibited except in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of Common
Shares to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities available under this Plan, the terms of each outstanding
option and SAR (including the number and class of securities subject to each
outstanding option or SAR and the purchase price or base price per share), the
terms of each outstanding Restricted Stock Award and Restricted Stock Unit Award
(including the number and class of securities subject thereto), the terms of
each outstanding Performance Award (including the number and class of securities
subject thereto), the maximum number of securities with respect to which options
or SARs may be granted during any fiscal year of the Company to any one grantee,
the maximum number of Common Shares that may be awarded during any fiscal year
of the Company to any one grantee pursuant to a Stock Award that is subject to
Performance Measures or a Performance Award shall be appropriately adjusted by
the Committee, such adjustments to be made in the case of outstanding options
and SARs without an increase in the aggregate purchase price or base price and
in accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.
5.8    Change in Control.
(a)    Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:
(i)    provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Unit Awards shall lapse
in full or in part, either immediately or upon a subsequent termination of
employment, (C) the Performance Period applicable to some or all outstanding
awards shall lapse in full or in part, and (D) the Performance Measures
applicable to some or all outstanding awards shall be deemed to be satisfied at
the target or any other level;
(ii)    require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Common Shares subject to an outstanding award, with an appropriate
and equitable adjustment to such award as shall be determined by the Board in
accordance with Section 5.7; and/or
(iii)    require outstanding awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of an option or an SAR, the aggregate number of Common Shares
then subject to the portion of such option or SAR surrendered multiplied by the
excess, if any, of the Fair Market Value of a Common Share as of the date of the
Change in Control, over the purchase price or base price per Common Share
subject to such option or SAR, (2) in the case of a Stock Award or a Performance
Award denominated in Common Shares, the aggregate number of Common Shares then
subject to the portion of such award surrendered, multiplied by the Fair Market
Value of a Common Share as of the date of the Change in Control, and (3) in the
case of a Performance Award denominated in cash, the value of the Performance
Award then subject to the portion of such award surrendered to the extent the
Performance Measures applicable to such award have been satisfied or are deemed
satisfied pursuant to Section 5.8(a)(i); (B) shares of capital stock of the
corporation resulting from or succeeding to the business of the Company pursuant
to such Change in Control, or a parent corporation thereof, having a fair market
value not less than the amount determined under clause (A) above; or (C) a
combination of the payment of cash pursuant to clause (A) above and the issuance
of shares pursuant to clause (B) above.
(b)    A “Change in Control” means any of the following events:
(i)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 40% or more of either (i) the then
outstanding Common Shares (the “Outstanding Common Shares”) or (ii) the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company); (B) any
acquisition by the Company; (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(iii) of this Section 5.8(b); provided further, that for purposes of clause (B),
if any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of 40% or more of the Outstanding
Common Shares or 40% or more of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Common Shares or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;


(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; provided further, that any individual who was initially elected
as a director of the Company as a result of an actual or threatened solicitation
by a Person other than the Board for the purpose of opposing a solicitation by
any other Person with respect to the election or removal of directors, or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board shall not be deemed a member of the Incumbent
Board;


(iii)    the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Shares and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Shares and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 40% or more of the Outstanding
Common Shares or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or


(iv)    the consummation of a plan of complete liquidation or dissolution of the
Company.


5.9    Deferrals. The Committee may determine that the delivery of Common Shares
or the payment of cash, or a combination thereof, upon the exercise or
settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.
5.11    Rights as Shareholder. No person shall have any right as a shareholder
of the Company with respect to any Common Shares or other equity security of the
Company which is subject to an award hereunder unless and until such person
becomes a shareholder of record with respect to such Common Shares or equity
security.
5.12    Designation of Beneficiary. A holder of an award may file with the
Company a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Company.
Each beneficiary designation shall become effective only when filed in writing
with the Company during the holder’s lifetime on a form prescribed by the
Company. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Company of a new beneficiary designation shall
cancel all previously filed beneficiary designations. If a holder fails to
designate a beneficiary, or if all designated beneficiaries of a holder
predecease the holder, then each outstanding award held by such holder, to the
extent vested or exercisable, shall be payable to or may be exercised by such
holder’s executor, administrator, legal representative or similar person.
5.13    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Michigan and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.14    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.
5.15    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or Common Shares delivered pursuant to an award are subject to
forfeiture, recovery by the Company or other action pursuant to the applicable
Agreement or any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
5.16    Section 409A of the Code. It is intended that Awards under the Plan
either be excluded from or comply with the requirements of Section 409A of the
Code, and the guidance and regulations issued thereunder and, accordingly, to
the maximum extent permitted, the Plan shall be interpreted and Awards shall be
structured consistent with such intent. In the event that any Award is subject
to but fails to comply with Section 409A of the Code, the Committee may revise
the terms of the grant to correct such noncompliance to the extent permitted
under any guidance, procedure or other method promulgated by the Internal
Revenue Service now or in the future or otherwise available that provides for
such correction as a means to avoid or mitigate any taxes, interest or penalties
that would otherwise be incurred by a participant on account of such
noncompliance; provided, however, that in no event whatsoever shall the Company
or any Subsidiary be liable for any additional tax, interest or penalty imposed
upon or other detriment suffered by a participant under Section 409A of the Code
or damages for failing to comply with Section 409A of the Code.




